Citation Nr: 0614339	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss in right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In his informal claim received in May 2002, the veteran 
sought service connection for a perforated ear drum of the 
right ear, which has not been adjudicated.  Moreover, the 
veteran and his wife testified about the chronic drainage in 
his right ear and his need for surgery.  The medical evidence 
he submitted indicated that in 1976, he had chronic otitis 
media and a large cholesteatoma of the right ear was removed.  
The Board construes this as an informal claim for service 
connection for chronic otitis media and cholesteatoma.  The 
claims for service connection for perforated ear drum, 
chronic otitis media, and cholesteatoma are referred to the 
RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

The National Personnel Records Center (NPRC) notified the RO 
that the veteran's service medical records were not available 
and were likely destroyed in a July 12, 1973 fire at the 
NPRC.  Under such circumstances, VA is under a heightened 
duty to search for medical information from alternative 
sources in order to attempt to reconstruct those records.  
Cuevas v. Principi, 3 Vet. App. 53, 548 (1992).  

In February 2002, the RO notified the veteran that the NPRC 
was unable to locate the files and asked the veteran to 
complete NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and NA Form 13075 (Questionnaire 
About Military Service) and return them to the RO.  The RO 
received those completed forms from the veteran in March 
2002.  The claims folder does not show that the additional 
information was resubmitted to the NPRC by the RO, nor is 
there any evidence that alternative sources were pursued to 
obtain the veteran's service records.  

In addition, the veteran provided the RO with the name and 
address of Doctor G., who treated him for ear complaints 
during the 1970's.  In the April 2002 rating decision, the RO 
stated that it relied on outpatient treatment reports from 
Dr. G. dated November 1972 to June 1978.  Although some of 
Dr. G.'s surgical records for the veteran were included in 
Dr. M.'s records, they are not the described outpatient 
treatment records.  A thorough review of the claims folder 
shows that Dr. G.'s outpatient treatment records have not 
been associated with the veteran's claims file.  

At his January 2006 hearing, the veteran's wife testified 
that shortly after his discharge, the veteran went many times 
to Dr. B. before he was sent to a specialist for treatment.  
Although the veteran's wife indicated that Dr. B. had 
retired, no information about his full name and address was 
given.  As a result, VA could not attempt to obtain those 
records relating to the veteran's condition immediately after 
discharge.  

The veteran also was not given a medical examination.  The 
record contains evidence that the veteran has had persistent 
symptoms of a right ear disability and since the veteran 
suffered with those same symptoms during active military 
service, those symptoms may be associated with his military 
service.  See 38 C.F.R. § 3.159(c)(4) (2005).  Fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
right ear hearing loss.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.  

Finally, the veteran was not informed of the evidence needed 
to meet the disability rating criteria for service-connected 
hearing loss or the evidence needed to establish the proper 
effective date of service connection, should it be granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nor was the veteran explicitly asked to 
provide VA with any evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Complete the development of the 
evidence with regard to the fire-related 
service medical records in accordance with 
the provisions of VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E, 
paragraph 26.  Alternative development 
should include an inquiry for morning 
reports for February, March, and April 
1955.  If no service clinical records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that fact 
and whether further efforts to obtain the 
records would be futile.  

2.  Associate with the claims folder Dr. 
G.'s outpatient treatment records.  If the 
records cannot be found at the RO, contact 
Dr. G. or the veteran to obtain duplicate 
copies.    

3.  Advise the veteran of the evidence 
needed (a) to meet the disability rating 
criteria for service-connected hearing 
loss and (b) to establish the proper 
effective date of service connection.  Ask 
him to provide VA with medical evidence 
(including treatment records and/or a 
statement by Dr. B, pharmacy prescription 
records, insurance claim records relating 
to Dr. B. or Dr. K., insurance physical 
examination reports, employment physical 
examination reports) that relates to the 
period immediately following his 
discharge.  Explicitly ask the veteran to 
provide VA with any evidence that he has 
in his possession that is relevant to the 
claim.  If he desires assistance in 
obtaining any records, he should ask for 
assistance and provide any information and 
records-release authorization needed to 
permit VA to obtain them directly on his 
behalf.  Associate any records obtained 
with the claims folder.  

4.  Thereafter, schedule the veteran for 
an appropriate VA examination for the 
purposes of determining whether the 
veteran meets the criteria for a right ear 
hearing loss disability, and, if so, 
whether such disability is related to his 
active military service.  The claims 
folder must be provided to the examiner 
for review.  Any necessary tests should be 
performed.  If hearing loss exists, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that any diagnosed hearing 
loss is related to service.  

5.  Then, readjudicate the veteran's claim.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken since the April 2004 
SSOC was issued.  After the veteran has 
been given an opportunity to respond to the 
SSOC, the claims file should be returned to 
this Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



